Citation Nr: 1308171	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for depression secondary to service-connected degenerative joint and disc disease of the lumbar spine, status post left L4-5 discectomy, with radiculopathy of the lower extremities.  

2.  Entitlement to an evaluation in excess of 60 percent for degenerative joint and disc disease of the lumbar spine, status post left L4-5 discectomy, with radiculopathy of the lower extremities.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had periods of active duty for training from January 1983 to June 1998.  He has gained veteran status as a consequence of establishing service connection for his low back disability as a result of such active duty for training.  38 C.F.R. §§ 3.6(a), 3.7(r).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for depression, and continued the 20 percent rating for the Veteran's service-connected lumbar spine disability.  

In a rating decision in April 2009, the RO increased the rating for the Veteran's service-connected lumbar spine disability from 20 percent to 60 percent effective October 24, 2006; and in a rating decision in June 2012 the RO granted entitlement to a total disability rating based on individual unemployability effective October 24, 2006, based on the Veteran's service-connected lumbar spine disability.

In September 2012, the Veteran testified by videoconference from Togus before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is in the claims file.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they include VA treatment records.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issue of entitlement to an evaluation in excess of 60 percent for degenerative joint and disc disease of the lumbar spine, status post left L4-5 discectomy with radiculopathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Competent and probative evidence links the Veteran's depression to his service-connected degenerative joint and disc disease of the lumbar spine, status post left L4-5 discectomy with radiculopathy of the lower extremities disability


CONCLUSION OF LAW

The requirements for establishing service connection for a depressive disorder as secondary to the service-connected degenerative joint and disc disease of the lumbar spine, status post left L4-5 discectomy with radiculopathy of the lower extremities have been met.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.310(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist with respect to his claim for service connection for depression, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

II.  Service connection

In a rating decision in March 2006 the RO granted service connection for a lumbar spine disability, and in November 2006 the Veteran filed a claim for service connection for depression secondary to his service-connected lumbar spine disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Active military, naval, and air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 C.F.R. §§ 3.6(a), 3.7(r).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2012).

Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by, or proximately aggravated by, a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran was not diagnosed with or treated for depression during active military service.  However, he did sustain an injury to his back during a period of active duty for training in 1998, for which he is service-connected, and it is on this basis that he seeks service connection for depression; i.e., as caused or aggravated by a service-connected disability.  For the reasons that follow the Board finds that service connection is warranted.

VA mental health outpatient records dating from 2005 show treatment, including counseling and psychotropic medication, for depression/major depressive disorder.  According to mental health providers, the Veteran's depression is related to his chronic back pain.  See, e.g., VA treatment records dated in October 2008.  This is positive evidence in support of the Veteran's claim.  

VA examiners in 2007 and 2008 also diagnosed the Veteran as suffering from depressive disorder, not otherwise specified.  While neither examiner expressly linked the Veteran's depression to his lumbar spine disability, both conceded that the Veteran's symptoms can at least partly be attributed to his physical limitations.  This too is positive evidence in support of the Veteran's claim.  Although the 2008 examiner concluded her report with the statement "his depressive symptoms are less likely as not [sic] caused by or aggravated as a result of his service-connected lumbosacral or cervical strain," an adequate rationale was not provided.  The Board accordingly finds this opinion to be of minimal probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

On the other hand, in September 2012 the Veteran was examined by a private psychiatrist, who noted that he had reviewed extensive VA and private medical records as part of the examination.  In his ensuing report the examiner noted that the Veteran had a history of significant back injury and chronic back pain, and that the Veteran had been treated for depressive symptoms by VA for the past seven to eight years.  He also noted that the Veteran had a history of sexual abuse as a child, and stated that this history did not appear to be clinically significant in terms of the Veteran's history and current mental status examination and diagnosis.  He went on to discuss the Veteran's physical limitations, noting that the Veteran back condition had resulted in chronic pain and limitation of flexion, and had required multiple surgeries and chronic pain medication, with suboptimal results.  He further noted that the Veteran was unemployed and on Social Security secondary to his back disability.  The Axis I diagnosis was major depressive disorder, and alcohol dependence in full sustained remission.  The psychiatrist then stated as follows:  

Depression often arises out of medical conditions that involve chronic pain and limitation of function, and this is what has happened to [the Veteran].  It is more likely than not that his depression arises from his service-connected back injury and its attendant chronic pain and limitation of function.

The Board finds this opinion, which is based on personal examination of the Veteran and review of the Veteran's VA and private medical records (see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination"), and which includes a rationale in support of the opinion, to be probative evidence in favor of the claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

In all, the evidence favoring entitlement outweighs evidence to the contrary.  The record contains no evidence of a depressive disorder prior to the Veteran's 1998 low back injury.  Additionally, mental healthcare providers (including some VA clinicians) concede that there is at least some relationship between the Veteran's depression symptoms and his back pain, and according to a psychiatrist, the Veteran's chronic low back pain and limitation of function has led to his depression.  Accordingly, the Board finds that service connection for depression as secondary to service-connected degenerative joint and disc disease of the lumbar spine, status post left L4-5 discectomy with radiculopathy of the lower extremities, is warranted.  38 C.F.R. § 3.310(a).  


ORDER

Service connection for depression is granted.


REMAND

With regard to the remaining appeal for an increased rating for the Veteran's service-connected lumbar spine disability, the Veteran has undergone at least two lumbar spine surgeries since his last VA examination in 2008, and during his 2012 Board hearing he testified that he suffers from bilateral foot drop.  

In order to ascertain the current severity of the Veteran's lumbar spine disability, he should be accorded a new VA spine examination.  38 C.F.R. § 3.327.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any medical care providers who have recently treated him for his back disability and any associated neurological symptoms, to include the 2009 and 2011 spine surgeries.  After attaining the necessary authorization from the Veteran, any relevant records which are not duplicates of records already contained in the claims file should be requested.  The Veteran should be notified of the inability to obtain requested records.

In addition, relevant VA treatment records dating since June 2012 should be obtained from the VA Medical Center in Togus, to include associated clinics.  

2.  After the above has been completed to the extent possible and any relevant records obtained, schedule the Veteran for a VA spine examination to determine the current nature and severity of the orthopedic and neurologic manifestations of the Veteran's degenerative joint and disc disease of the lumbar spine, status post left L4-5 discectomy with radiculopathy of the lower extremities.  

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests, including neurological and range of motion testing, and all findings should be reported in detail.  The examiner must also record all pertinent medical complaints and symptoms.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from foot drop of either foot related to the service-connected lumbar spine condition, and if so, the severity of such foot drop.  The examiner should provide the reasoning for the conclusions reached.

3.  After completion of the above and any other development deemed necessary, re-adjudicate the claim on appeal.  If the claim remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


